--------------------------------------------------------------------------------

Exhibit 10.4(c)(c)
 
 
SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (hereinafter referred to
as this “Amendment”) is made and entered into as of March 1, 2009, by and
between INNOTRAC CORPORATION, a Georgia corporation (“Borrower”), and WACHOVIA
BANK, NATIONAL ASSOCIATION (“Bank”).


BACKGROUND STATEMENT


A.    Borrower and Bank are parties to the Third Amended and Restated Loan and
Security Agreement, dated March 28, 2006, as amended by the First Amendment
Agreement, dated as of July 24, 2006, the Waiver and Amendment Agreement, dated
as of November 14, 2006, the Second Waiver and Amendment Agreement, dated as of
April 16, 2007, the Fourth Amendment Agreement, dated as of June 29, 2007, the
Fifth Amendment to Loan and Security Agreement, dated as of September 28, 2007,
and the Sixth Amendment to Loan and Security Agreement, dated as of October 22,
2008 (as the same now exists and may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”) and
the other agreements, documents and instruments referred to therein or any time
executed and/or delivered in connection therewith or related thereto, including
this Amendment (all of the foregoing, together with the Loan Agreement, as the
same now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, being collectively referred to herein as the
“Loan Documents”).


B.    Borrower has requested that the Bank amend certain provisions of the Loan
Agreement as hereinafter set forth, and the Bank has agreed to make such
amendments, subject to the terms and conditions set forth below.


AGREEMENT


NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Borrower and Bank agree as follows:


1.    Definitions.


(a)    Amendment to Definition of Termination Date. The definition of
“Termination Date” set forth in the Loan Agreement is hereby amended by deleting
such definition in its entirety and replacing it with the following:


“ ‘Termination Date’ means the earliest of (i) March 31, 2009, (ii) the date on
which Borrower terminates this Agreement and the credit facilities provided
hereunder pursuant to Section 2.13 hereof, and (iii) the date on which Bank
terminates its obligation to make Loans and other extensions of credit to
Borrower pursuant to Section 8.2(a) hereof.”
 
(b)    Interpretation.  Capitalized terms used herein, unless otherwise defined,
shall have the meanings ascribed to them in the Loan Agreement.


2.    Conditions Precedent.  This Amendment shall become effective only upon the
satisfaction of each of the following conditions precedent, in a manner
satisfactory to Bank:


(a)    Borrower shall have reimbursed Bank for all of Bank’s outstanding legal
fees and expenses incurred in connection with this Amendment in immediately
available funds;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)    Bank shall have received, in form and substance satisfactory to Bank, all
consents, waivers, acknowledgments and other agreements from third persons which
Bank may reasonably deem necessary or desirable in order to permit, protect and
perfect its security interests in and liens upon the Collateral or to effectuate
the provisions or purposes of this Amendment and the other Loan Documents; and


(c)    Bank shall have received this Amendment, duly authorized, executed and
delivered by Borrower and Obligor.


3.    Representations and Warranties.  Borrower hereby represents and warrants
to Bank as follows, which representations and warranties are continuing and
shall survive the execution and delivery hereof, and the truth and accuracy of,
or compliance with each, together with the representations, warranties and
covenants in the other Loan Documents, being a continuing condition of the
making of Loans by Bank to Borrower:


(a)    as of the date of this Amendment and after giving effect hereto, no
Default or Event of Default exists under the Loan Documents;


(b)    the representations and warranties of Borrower contained in the Loan
Documents were true and correct in all material respects when made and continue
to be true and correct in all material respects on the date hereof;


(c)    the execution, delivery, and performance by Borrower of this Amendment
and the consummation of the transactions contemplated hereby are within the
corporate power and authority of Borrower and have been duly authorized by all
necessary corporate action on the part of Borrower, do not require any
governmental approvals, do not violate any provisions of any applicable law or
any provision of the organizational documents of Borrower, and do not result in
a breach of or constitute a default under any agreement or instrument to which
Borrower are parties or by which they or any of their properties are bound;


(d)    this Amendment constitutes the legal, valid, and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms (subject to
bankruptcy, insolvency, reorganization, arrangement moratorium or other similar
laws relating to or affecting the rights of creditors generally and general
principles of equity); and


(e)    Borrower has freely and voluntarily agreed to the releases and
undertakings set forth in this Amendment.


4.    Acknowledgments and Stipulations.  Borrower hereby acknowledges,
stipulates, and agrees: (a) that (i) the total outstanding principal balance of
the Revolver Loans on the date of this Amendment is due and owing, in accordance
with the terms of the Loan Agreement and the Revolver Note, without any defense,
counterclaim, deduction, recoupment or offset and (ii) to the extent that
Borrower has any defense, counterclaim, deduction, recoupment or offset with
respect to the payment by the Borrower of the Obligations or the payment or
performance of Borrower of its obligations under the terms of any Loan Agreement
to which it is a party, the same is hereby waived; and (b) the Loan Documents
executed by Borrower are legal, valid, and binding obligations enforceable
against Borrower in accordance with their respective terms (subject to
bankruptcy, insolvency, reorganization, arrangement, moratorium, or other
similar laws relating to or affecting the rights of creditors generally and
general principles of equity).
 
 
2

--------------------------------------------------------------------------------

 
 
5.     No Novation.  This Amendment is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Loan
Agreement and the other Loan Documents are hereby ratified and affirmed and
remain in full force and effect.  Notwithstanding any prior mutual temporary
disregard of any of the terms of any of the Loan Documents, the parties agree
that the terms of each of the Loan Documents shall be strictly adhered to on and
after the date hereof, except as expressly modified by this Amendment.


6.     Release.  To induce the Bank to enter into this Amendment, Borrower
hereby releases, acquits, and forever discharges Bank and its respective
officers, directors, attorneys, agents, employees, successors, and assigns, from
all liabilities, claims, demands, actions, or causes of action of any kind (if
there be any), whether absolute or contingent, due or to become due, disputed or
undisputed, liquidated or unliquidated, at law or in equity, or known or
unknown, that any one or more of them now have or, prior to the date hereof,
ever have had against Bank, whether arising under or in connection with any of
the Loan Documents or otherwise, and Borrower covenants not to sue at law or at
equity Bank with respect to any of the foregoing liabilities, claims, demands,
actions, or causes of action (if there be any).  Borrower hereby acknowledges
and agrees that the execution of this Amendment by Bank shall not constitute an
acknowledgment of or admission by Bank of the existence of any claims or of
liability for any matter or precedent upon which any claim or liability may be
asserted.  Borrower further acknowledges and agrees that, to the extent any such
claims may exist, they are of a speculative nature so as to be incapable of
objective valuation and that, in any event, the value to Borrower of the
agreements of Bank contained in this Amendment and any other documents executed
and delivered in connection with this Amendment substantially and materially
exceeds any and all value of any kind or nature whatsoever of any such claims.
Borrower further acknowledges and agrees Bank is in no way responsible or liable
for the previous, current or future condition or deterioration of the business
operations and/or financial condition of Borrower and that Bank has not breached
any agreement or commitment to loan money or otherwise make financial
accommodations available to Borrower or to fund any operations of Borrower at
any time.  Borrower represents and warrants to Bank that Borrower has not
transferred or assigned to any Person any claim, demand, action or cause of
action that Borrower has or ever had against Bank.


7.     Miscellaneous.  This Amendment constitutes the entire understanding of
the parties with respect to the subject matter hereof; shall be governed by and
construed in accordance with the internal laws of the State of Georgia; shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; and may be executed and then delivered via facsimile
transmission, via the sending of .pdf or other copies thereof via email and in
one or more counterparts, each of which shall be an original but all of which
taken together shall constitute one and the same instrument.  A default by
Borrower under this Amendment shall constitute an Event of Default under the
Loan Agreement and the other Loan Documents.
 
 
[signatures set forth on the next page]
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment has been duly executed by Borrower and Bank
as of the day and year first above written.



  BORROWER:             INNOTRAC CORPORATION            
By:
/s/ Scott D. Dorfman
   
Name:
  Scott D. Dorfman
   
Title:
  President
            BANK:             WACHOVIA BANK, NATIONAL ASSOCIATION          
By:
/s/ Jeanette Childress
   
Name:
  Jeanette Childress
   
Title:
  Director
 

 
 
CONSENT AND REAFFIRMATION OF OBLIGOR


The undersigned (i) acknowledges receipt of the foregoing Amendment (the
“Amendment”), (ii) consents to the execution and delivery of the Amendment by
the parties thereto and (iii) reaffirms all of his obligations under the
Security Agreement dated as of April 16, 2007, as heretofore amended, executed
by him in favor of the Bank, and agrees that none of such obligations shall be
affected by the execution and delivery of the Amendment.



 
/s/ Scott D. Dorfman
   
Scott D. Dorfman
 

 
 
 
4